Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 1-5, 7-12, 14-17, 19-21 and 23 have been withdrawn.  
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-5, 7-12, 14-17, 19-21, and 23-24 are currently pending in this Office Action. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 8-9, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199460, hereon referred to as Lee ‘460) in view of Ayats et al. (US 2008/0014392) and Lee et al. (US 2006/0173430, hereon referred to as “Lee ’430”).
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
Regarding Claims 1, and 14, Lee ‘460 discloses an edible and dissolvable pod (water-soluble films thermoformed into a pouch, paragraph 10) comprising: 
(a) an edible (food item, paragraph 27) and dissolvable substance provided in a loose powder form (paragraph 3) free of binder; that is, Lee’460 does not recite the requirement of any binder;
(b) an edible and dissolvable enclosure film defining a thickness of 1 to 3 millimeters (paragraph 20) fully enclosing the powder (pouch, paragraph 10 or packet, paragraph 27); the enclosure including food grade polyvinyl alcohol (paragraph 26), plasticizers (paragraph 36), stabilizing and thickening agents (starch, gums, paragraph 28). Since Lee’460 also contemplates structural properties such as flexibility, ductility, (paragraph 45), tensile strength (paragraph 49), stretchability (elongation, paragraph 48) it is construed that the polyvinyl alcohol, plasticizers, stabilizing and thickening agents are all provided in sufficient amounts to exhibit said properties sufficiently. 
While directed to a water-soluble pouch, Lee ‘460 is silent to specifically reciting:
(i) a lower panel forming a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount that extends over depth Z; 
(ii) an upper panel positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder; wherein air is removed from the cavity after forming of the outer seam by misting a heated water-based mixture of tiny droplets to form holes in the upper panel to allow air to escape followed by a cooling step resulting in reduced trapped air within the edible and dissolvable enclosure film as compared to a sealing process without the misting step, the upper panel defining a height H; 
(iii) an outer seam forming a seal between the upper and lower panel; wherein the edible and dissolvable substance is provided in a predetermined quantity sufficient to dissolve in a predetermined volume of liquid; wherein the substance defines a pH range from 4 to 10 and is sufficient to prevent degredation of the film, and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers, wherein the pod is operable to dissolve in under 10 seconds when shaken and blended in a water based solution including complete dissolving of the enclosure film. 
As to the limitations regarding the dimensions of the lower and upper panels, Ayats is relied on to teach similar soluble pouches for dispensing soluble powdered substances (paragraph 110) and further discloses a dissolvable pod having: 
(i) a lower panel  (see 2 of Fig. 3) defining a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount that extends over depth Z (see inverted Fig. 3); 
(ii) an upper panel (paragraph 20, or 5 of Fig. 3) heat sealed to the lower panel along an outer seam to seal the powder between the upper and lower panel (paragraphs 20 and 39), wherein the upper panel is positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder, the upper panel defining a height H (see annotated Fig. 3 below); 

    PNG
    media_image1.png
    399
    443
    media_image1.png
    Greyscale

wherein the edible and dissolvable substance is provided in a predetermined quantity sufficient to dissolve in a predetermined volume of liquid; and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers. 
Therefore, since both Lee ‘460 and Ayats are directed to soluble film pouches for holding powdered substances, it would have been obvious to one of ordinary skill in the art to use known pouch dimensions to sufficiently seal the powdered substances. 
As to the limitation of the pH levels, Lee ‘460 further discloses a compatibilizing agent having a pH of 6.3 and therefore suggest that the water-soluble film is stable at pH of about 6.3 (paragraph 35). It would have been obvious to one of ordinary skill in the art to provide a powder substance at similar pH level such that the film property is not compromised. It is also noted that since Lee’460 is directed to a powdered substance within a film enclosure, the substance is construed to have a pH sufficient to prevent degredation. 
As to the limitation of being operable to dissolve in under 10 seconds when shaken and blended in a water based solution including complete dissolving of the enclosure film, the limitation is construed as an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art is capable of performing the intended use based on the intensity of the blending, whether blending aid is provided, as well as the temperature of the water based solution. That is, the prior art would also be capable of dissolving under 10 seconds using a blender, a blending ball, or higher temperature water. 
As to the limitation of a seal formed by a misting a heated water-based mixture of tiny droplets to form holes in the upper panel to allow air to escape followed by a cooling step resulting in reduced trapped air within the enclosure compared to sealing process without the misting step, the limitation is seen as a product-by-process limitation. The process step recited in a product-by-process limitation does not further limit the claim; rather, the process steps provides implied structure to the claimed invention. In this case, the implied structure is construed to be a sealed enclosure having reduced trapped air. 
Therefore, Lee ’430 is further relied on to teach methods of evacuating trapped air from within the pouch prior to sealing (see paragraph 23). Lee ‘430 recognizes various process parameters to minimize the amount of air and empty spaces within the pouch and suggest using heat to shrink wrap the pouch or vacuum to remove excess air from the pouch. Since Lee ‘430 is also directed to water-soluble pouch products, it would have been obvious to one of ordinary skill in the art to employ known methods to remove trapped air. Since entrapped air is minimized, it is construed that the soluble pouch modified by Lee ‘430 would have similar structure to applicant’s implied structure formed by a misting step which also results in reduced trapped air. 
Regarding Claim 8, the limitation “wherein the predetermined volume of liquid is between 8 ounces and 20 ounces and the pod is formed to dissolve in hot or cold liquid in less than 10 seconds” is construed as an intended use limitation, since the claim is solely directed to the edible and dissolvable pod.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since Lee ‘460 teaches a water-soluble product for food products such as cocoa or soup mix (paragraph 27), it is capable of being dissolved in 8-20oz  of liquid, and is capable of dissolving in less than 10 seconds depending on its film thickness, composition, and liquid temperature (paragraph 23) as well as method of agitation. 
Regarding Claim 9, Ayats further teaches wherein the depth Z is greater than twice the length of H (see annotated Fig 3 above with respect to Claim 1). 
Regarding Claim 23, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Therefore, Claim 23 is rejected for reasons discussed in Claim 1. That is, it is construed that the implied structure of the product-by-process limitations recited in Claim 23 is encompassed by the scope of Claim 1. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Eagle (MonoSol develops film pouch that releases F&B ingredients when exposed to water, Bakeryandsnacks).
Regarding Claim 2, Lee ‘460 further discloses wherein the pouch comprises a food product compositions (paragraph 3) and can be in powdered form. Eagle is further relied on to also disclose wherein the edible and dissolvable substance includes a protein powder (i.e. workout proteins and supplements scooped out from bulk containers). Therefore, since both Lee ‘460 and Eagle are directed to similar fields of endeavor, and Lee ‘460 recognizes the applicability to food product compositions, it would have been obvious to one of ordinary to fill the cavity with whey protein powder as a matter of choice. 

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 2, further in view of Bowden (Scoop Size, Cleaneatingmag).  
Regarding Claim 3, the combination is silent to the specific quantity of protein included; however, Lee ‘460 notes that the film can be thermoformed into a pouch (paragraph 10) or packet (paragraph 27) for holding food, thus allowing one of ordinary skill in the art to size the pod based on the quantity desired. In any case, Bowden is relied on to disclose conventional serving size of whey protein powder, which contains 20 grams of protein 
Therefore, since Bowden is directed to workout protein supplement, similar to Eagle, it would have been obvious to one of ordinary skill in the art to use conventional serving sizes such as 20 grams of protein. 
Regarding Claim 4 and 5, as similarly applied in Claim 3, Bowden is further relied on to teach wherein the predetermined quantity of edible and dissolvable substance is provided in a serving size having a mass of 23 grams (20 grams protein, 2 grams carbs, 1 gram fat). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Tsukioka (US 5,643,667). 
Regarding Claim 7, the combination is silent to wherein the film includes a printed design on at least one of the upper and lower panel. Tsukioka is relied on to teach an edible water soluble film having an edible printed design (see Col. 4, Ln. 31-43) to impart decorations onto edible food items (Col.1, Ln. 37-44). Therefore, since the combination is also directed to edible water-soluble films, it would have been obvious to one of ordinary skill in the art to provide a printed design based on design choice. 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view Dadey et al. (US 2014/0261990). 
Regarding Claim 10, the combination is silent to further comprising a plurality of chambers connected to adjacent chambers via a sealed seam and physically separated with respect to a substance provided in the adjacent chamber. Dadey is relied on to teach a multi-layer film that dissolves in water (paragraph 1) to release powdered foodstuff (powdered infant formula, paragraph 1), and further teaches comprising a plurality of chambers connected to adjacent chambers via a sealed seam and physically separated with respect to a substance in the adjacent chambers (see Fig. 6 where pocket 300 defines a compartment and paragraph 69).  
Since Dadey is also directed to a water-soluble packet for delivering powdered substances, it would have been obvious to one of ordinary skill in the art to provide a plurality of chambers to deliver multiple ingredients into the same dosage. 
Regarding Claim 11, Dadey further teaches a first chamber and at least a second chamber (pockets 300, Fig. 6), and further comprising a second edible and dissolvable substance provided in the second chamber, wherein the second substance is different from a substance in the first chamber (“different actives may be contained in the different pockets”, paragraph 86). 
Regarding Claim 12, Dadey further teaches wherein the first substance comprises a protein powder (infant formula), and the second substance comprises a flavoring agent (paragraph 75) in powder form suitable for mixing with the protein powder when dissolved in a liquid (paragraph 76). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view Escallon et al. (US 2012/0070550).
 Regarding Claim 15, the combination is silent to wherein the powder provided in the enclosure defines a Hausner ratio of between 1-1.25. Escallon is relied on to teach conventional Hausner ratio values of powders such as whey protein. In particular, Escallon discloses a device to process powdered material for measuring, and metering, wherein materials utilized may include whey protein, soy protein, and more (paragraph 19). Escallon further discloses that the device process materials with Hausner ratio of 1.1 to 1. 1.7, and therefore suggests that whey protein falls within this range. In any case, it would have been obvious to one of ordinary skill in the art to use known Hausner ratio values to sufficiently process the powder, where there is a prima facie case of obviousness in the overlapping range. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of BioChem (100% Whey Sugar Free Protein Vanilla Flavor). 
Regarding Claim 16, the combination is silent to specifically reciting wherein the pod is a single serving of protein powder including 20 grams of protein and has a calorie content of about 90 calories, and wherein the pod is operable to fully dissolve in a liquid having a volume of 8 oz to 20 oz. However, since Lee ‘460 is directed to using powdered substance (paragraph 3) for food compositions, BioChem is relied on to teach known protein powdered substances used as supplements.
For similar reasons discussed in the rejection Claim 2 with respect to Eagle, it would have been obvious to use whey protein powder as a matter of choice. BioChem also discloses a protein powder that has 20 grams of protein, and a caloric content of 90 calories (see subheadings). Furthermore, BioChem discloses dissolving the ingredients in 6oz of water, and is therefore capable of fully dissolving in 8oz to 20oz liquid. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Jay Robb (Whey Protein Isolate Sample Kit). 
Regarding Claims 17, the combination is silent to a variety pack of edible and dissolvable pods comprising a plurality of individual pods; wherein each pod is sealed off with respect to other pods in the pack via the edible and dissolvable enclosure film and wherein at least two of the pods have different substances.
However, since the combination discloses all the limitation of Claim 1, the limitation of Claim 17 is a matter of packaging choice for commercial distribution. In any case, “Jay Robb” is relied on to disclose a sample kit of individual serving size packets of whey protein powder, each providing a different flavor (see Page 1). Therefore, it would have been obvious to one of ordinary skill in the art to similarly provide a variety pack comprising different flavored pods, wherein each pod is sealed off with respect to other pods, to provide a sample kit for consumers. 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 2, further in view of Stack Exchange (Are there any reasons not to blend different types of protein powder?, Physical Fitness). 
Regarding Claim 19, the combination applied to Claim 1 and 2 discloses: (a) a first pod having an edible and dissolvable substance provided in a loose powder form free of binder and fully enclosed by an edible and dissolvable enclosure film of food grade quality defining a thickness from 1-3 millimeters, the enclosure including edible grade polyvinyl alcohol, plasticizers, stabilizing and thickening agents to make the enclosure film flexible, malleable, and stretchable for dissolving, the edible and dissolvable enclosure film having a lower panel defining a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount to extend over depth Z, an upper panel heat sealed to the lower panel along an outer seam to seal in the powder between the upper and lower panel, wherein the upper panel is positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder; wherein air is removed from the cavity after forming of the outer seam, the upper panel defining a height H, and an outer seam forming a seal between the upper and lower panel, wherein the substance defines a pH of about 6 and is sufficient to prevent degredation of the film; and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers, wherein the pod is operable to dissolve in under 10 seconds when shaken and blended in a water based solution including complete dissolving of the enclosing film (see Rejection of Claim 1). Since the film of Lee’460 is also directed to a dissolvable film having the mechanical property to make the enclosure film, flexible malleable, and stretchable for dissolving and containing powder therein and contemplates tensile strength (paragraph 49), it is construed that the polyvinyl alcohol, plasticizers, stabilizing and thickening agents are all provided in sufficient amounts to exhibit sufficient peel, shear and tensile strength to make an enclosure film. 
The combination is silent to (b) a second pod having an edible and dissolvable flavoring agent enclosed in an edible and dissolvable film of food grade quality configured to be consumed only after being dissolved in a liquid and the second pod defining a mass smaller than a mass of the first pod; wherein the flavoring agent is selected to compliment the substance of the first pod; wherein the first and second pod are provided in predetermined quantities sufficient to dissolve in a predetermined volume of liquid together. Since Eagle is relied on to modify the soluble pouch to comprise protein powder, Stack Exchange is relied on to show that combinations of protein powders have been contemplated for purpose of adjusting flavor (see answer by JohnP) and to have differing rates of absorption of protein (see answer by Natalie Barnett). Therefore, since it is known to combine different types and flavors of protein powder, it would have been obvious to one of ordinary skill in the art to provide a second pod of a different protein powder to allow combinations of flavor and rates of absorption. The particular mass of the second pod would have been routinely determined to achieve the desired serving size of its particular composition. 
Regarding Claim 20, since the combination suggest the limitations of Claim 19, the limitations of Claim 20 would have been a matter of packaging choice for commercial distribution. Also, since there is a known combination of whey protein powder with additional flavor, it would have been obvious to similarly package additional flavorant with the first edible pod. 
Regarding Claim 21, the claim is rejected for reasons discussed in the rejection of Claim 8. 


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199460, hereon referred to as Lee ‘460) in view of Eagle (MonoSol develops film pouch that releases F&B ingredients when exposed to water, Bakeryandsnacks),  and Ayats et al. (US 2008/0014392).
 Regarding Claim 24, Lee’460 teaches an edible and dissolvable pod (see abstract, paragraph 1 and 10) comprising: 
(a) an edible and dissolvable substance (cocoa, soup mix, paragraph 27); and 
(b) an enclosure film of food grade quality (GRAS, paragraph 48) configured to be dissolvable (water-soluble film), wherein the enclosure film: 
(i) defines a film thickness of 2 mm (paragraph 20) , 
 (ii) fully encloses the edible and dissolvable substance (pouch, paragraph 10 or packets, paragraph 27); and
 (v) is consisting of edible grade polyvinyl alcohol, plasticizers (sugar alcohol plasticizer), stabilizing and thickening agents (compatibilizing agent, paragraph 35) (Also see abstract and Claim 1 where polyvinyl alcohol, plasticizers, and stabilizing agent are the minimum required elements). Since the film of Lee ‘460 is also directed to a pouch/packet film with contemplation to flexibility (paragraph 45), tensile strength (paragraph 48), elongation (paragraph 48), it is construed that the polyvinyl alcohol, plasticizer, stabilizing and thickening agents are configured to exhibit sufficient peel, shear and tensile strengths to make the enclosure film flexible, malleable, and stretchable for dissolving.
While Lee’460 is directed to a pouch for holding powdered ingredients that may include protein (such as cocoa or soup mixes, see paragraph 2 and 4), Lee’460 is silent to enclosing protein in a loose powder form free of binder, and wherein the enclosure film:
 (iii) defines a lower panel defining a receiving cavity of a depth Z for receiving the edible and dissolvable substance in an amount that extends over depth Z; 
(iv) defines an upper panel defining a height H and sealed to the lower panel along an outer seam positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder, and the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers. 
Eagle teaches a water-soluble pouch that releases ingredients when exposed to water and is relied on to teach an edible and dissolvable substance being a protein powder (i.e. workout proteins and supplements). Note that workout proteins are known to be in loose powdered form, and none of the cited art requires any binder in their powdered substances. Therefore, since both Lee ‘460 and Eagle are directed to similar fields of endeavor, and Lee ‘460 recognizes the applicability to food product compositions, it would have been obvious to one of ordinary to fill the cavity with whey protein powder as a matter of choice. 
As to the limitations regarding the dimensions of the lower and upper panels, Ayats is relied on to teach similar soluble pouches for dispensing soluble powdered substances (paragraph 110) and further discloses a dissolvable pod having: 
(i) a lower panel  (see 2 of Fig. 3) defining a receiving cavity defining a depth Z, wherein the powder is provided in the receiving cavity in an amount that extends over depth Z (see inverted Fig. 3); 
(ii) an upper panel (paragraph 20, or 5 of Fig. 3) heat sealed to the lower panel along an outer seam to seal the powder between the upper and lower panel (paragraphs 20 and 39), wherein the upper panel is positioned over the substance provided in the receiving cavity of the lower panel to form a seal against the powder, the upper panel defining a height H (see annotated Fig. 3 below); 

    PNG
    media_image1.png
    399
    443
    media_image1.png
    Greyscale

and wherein the depth Z of the lower panel is greater than height H of the upper panel and both H and Z are positive non-zero numbers. 
Since both Lee ‘460 and Ayats are directed to soluble film pouches for holding powdered substances, it would have been obvious to one of ordinary skill in the art to use known pouch dimensions to sufficiently seal the powdered substances. 


Response to Arguments
Applicant’s arguments in the response filed 3 Mar 2022 has been fully considered but is not persuasive over the cited prior art.  
Applicant argues that the prior art do not teach or suggest the amended claim limitation which includes the transitional phrase “consisting essentially”. Specifically, applicant argues that Lee’920 fails to teach or suggest all the limitation because Lee’920 requires the use of enzymes and therefore teaches away from the scope of the claim. Applicant therefore submits that Lee’920’s enzyme would materially change the purpose of the claim because the enzyme is purposed to breaking down, reducing or destroying undesired surfaces to provide cleaning benefits for use in laundry detergents and the like (Page 13-14 of the remarks). The argument is found not persuasive because the MPEP states: 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
Since the claim or specification do not provide a clear definition of what constitute a material change in the basic and novel characteristics, the limitations are construed as equivalent to “comprising”. In any case, the argument is moot in view of the new grounds of rejection which primarily relies on Lee’460 and does not require the enzyme. 
Applicant’s arguments regarding the Ayat reference is not persuasive in view of the response above (page 15 of the remarks). Again the Ayat reference is provided to merely show a conventional shape for soluble pouches. Lee’460 do not specify the particular shape of its pouch and thus one of ordinary skill in the art would have looked into conventionally shaped pods. The Eagle reference also similarly shows a pod similar Ayat for use in food delivery. Ayat is simply provided to show that the relative ratio of the upper and lower parts are known. 
In response to applicant’s argument regarding Claim 19-20, the argument is found not persuasive because the Stack Exchange provides recognition that combinations of protein powder in varying amounts have been contemplated to achieve different rates of absorption. Therefore, it would have been obvious to one of ordinary skill in the art to produce combinations of pods having different formulation in varying amounts to provide the desired protein absorption rate. It would have also been apparent to combine different types of pods for flavor preference. 
Applicant’s arguments regarding water-soluble pods associated with the laundry detergent industry is rendered moot in view of the new grounds of rejection, since the primary reference Lee’460 is directed to food. 

Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792